Citation Nr: 1445898	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse, for purposes of eligibility for VA non-service-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He died in October 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a RO decision of February 2013.  The appellant provided sworn testimony in support of her appeal during a September 2014 hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran and the appellant were married from August 1975 until the Veteran's death in October 1994. 

2.  The appellant remarried in 1999; this marriage was terminated by divorce in 2011.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for purposes of eligibility for VA nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Regardless, the appellant was given the opportunity at a hearing below the undersigned to express her contentions, and the reason for the denial of her claim was explained to her.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

The appellant contends she should be entitled to death pension benefits on behalf of her first husband, the Veteran, and indeed that because she is financially destitute, with health problems, that she needs VA benefits.  

The Board would be remiss if it did not recognize the Veteran's honorable military service.  The appellant testified as to the quality of his character and dedication to helping others.  The Veteran was clearly a credit to the Army and to his family and his service is greatly appreciated.  

The Veteran and the appellant were married from August 1975 until the Veteran's death in October 1994.  After the Veteran's death, the appellant credibly testified that she did not seek or receive assistance from the VA, despite her belief that she was entitled to such assistance.  She testified that she was able to work and did not wish to receive help from the VA at that time.  She testified that she remarried in 1999, and that this marriage ended in divorce in 2011.  She then applied for VA death pension benefits predicated upon her first husband's wartime service in 2013.  

VA death pension may be paid to an individual who is the surviving spouse of a Veteran who had qualifying wartime service.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

As pertinent to this case, in general, a "surviving spouse" is a person who was the legal spouse of the Veteran at the time of the Veteran's death, and who has not remarried.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. § 3.50(b).  There are very limited circumstances under which entitlement to certain VA death benefits may be reinstated if the subsequent marriage is terminated, but unfortunately they do not apply in this case.  See 38 C.F.R. § 3.55.  Entitlement to death pension benefits may be restored if the remarriage was void or legally annulled.  38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55(a)(1).  The only other basis by which death pension may be reinstated following remarriage is if the remarriage was terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to that date.  38 C.F.R. § 3.55(a)(2).  Since the appellant has testified that her remarriage was terminated by divorce, rather than annulment, in 2011, she does not qualify under either of these scenarios.  Accordingly, there is no basis for reinstatement of entitlement to death pension benefits based on her first husband's military service. 

The Board observes, however, that because the appellant's testimony is deemed to have been credible, we have simply accepted her statement that her remarriage ended by divorce.  The appellant has not submitted documentation establishing the end of her remarriage.  If, by chance, her remarriage ended through annulment, rather than divorce, she is advised to submit documentary evidence of the annulment.  

The appellant testified to her frustration with the arbitrary nature of the date provided for termination of the remarriage in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(2).  She believes it is unfair that because her remarriage occurred later than 1990, she cannot receive VA death pension benefits following the end of her second marriage.  The Board is sympathetic to this argument, however, the choice of this particular delimiting date was made by the United States Congress.  The Board is responsible for applying the law as it is written by Congress and does not have discretion to ignore this date requirement.  

There are also certain benefits that may be available to a surviving spouse who remarries after age 55 or 57, as the appellant noted in her substantive appeal.  38 C.F.R. § 3.55 (9), (10).  However, she also stated that she remarried at age 48 after being a widow for six years.  Again, the Board understands that she believes the age restrictions enacted by Congress are unfair, but the Board is bound by them.

The Board sympathizes with the appellant's situation, but, unfortunately, there is no legal basis upon which her claim can be granted.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, and regardless of extenuating circumstances or claims of fairness, the Board is bound by the applicable law and regulations.    


ORDER

Recognition as the Veteran's surviving spouse, for purposes of eligibility for VA non-service-connected death pension benefits, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


